PER CURIAM.
Petitioner seeks renewed consideration by the Florida Board of Bar Examiners of his character and fitness as required by Article IV, Section 20, Rules Relating to Admissions to The Florida Bar, 32 F.S.A.
He has filed with our Clerk a petition containing suggestions of rehabilitation sufficient to warrant another examination of his fitness and character by the Examiners under the recent amendment of Article IV, Section 21(c) of the Admission Rules (Amendment filed as Case Number 41,068, April 28, 1971).
Therefore, the Examiners are hereby directed to hold a hearing for purposes of considering anew petitioner’s admissibility to The Florida Bar. All costs are to be charged against petitioner with remittance to be made to the Florida Board of Bar Examiners.
It is so ordered.
ROBERTS, C. J., and CARLTON, ADKINS, McCAIN and DEKLE, JJ., concur.